ON REMAND FROM THE SUPREME COURT OF ALABAMA
INGRAM, Judge.
Upon remand to this court by the Supreme Court of Alabama, 537 So.2d 923 (1988), the judgment of this court entered December 23, 1987, is hereby set aside. The judgment of the trial court holding that the taxpayer’s sales of goods in interstate commerce are exempt from sales tax is affirmed in accordance with the opinion rendered by the supreme court on November 18, 1988. The trial court’s judgment relative to the exemption of the taxpayer’s sales of goods to federal contractors is reversed. The cause is remanded to the trial court for entry of a judgment assessing sales tax on those goods sold to federal contractors.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH DIRECTIONS.
BRADLEY, P.J., and HOLMES, J., concur.